t c memo united_states tax_court mark n and marla r kantor petitioners v commissioner of internal revenue respondent docket no filed date mark n and marla r kantor pro sese diane r mirabito for respondent memorandum findings_of_fact and opinion beghe judge respondent determined a deficiency in petitioners' federal_income_tax for and the following additions to tax for through additions to tax_year deficiency sec_6653 b sec_6653 sec_6653 --- dollar_figure --- --- --- dollar_figure --- --- --- --- --- dollar_figure big_number big_number big_number --- 1addition i sec_50 percent of the underpayment as defined in sec_6653 2addition i sec_50 percent of the underpayment as defined in sec_6653 3addition i sec_50 percent of the interest payable under sec_6601 with respect to such portion of the underpayment attributable to fraud as alternatives to additions to tax for fraud under sec_6653 respondent determined that petitioners were liable for additions to tax under sec_6651 failure_to_file and a and negligence petitioners have conceded the deficiency and the additions to tax under sec_6651 failure_to_file the issue remaining for decision is whether petitioner mark n kantor mark is liable for additions to tax for fraud for his failure_to_file timely income_tax returns for the years in issue or in the alternative whether petitioners are jointly and severally liable for additions to tax for negligence for those years respondent has conceded that petitioner marla r kantor marla is not liable for the fraud addition but contends that if mark 1unless otherwise identified section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure is not liable for the fraud additions petitioners are jointly and severally liable for additions to tax for failure_to_file and negligence findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated by this reference petitioners were residents of bellmore new york when they filed their petition mark's education work experience and drug use petitioners were married in the year mark began law school and have two children in mark graduated from st john's university-school of law ranked ninth in a class of mark took and passed two tax courses federal_income_tax and estate and gift_tax in he attended harvard law school in a master of laws degree program but failed to complete the program mark did not complete a required term paper because of an episode of drug abuse although he passed the new york state bar exam mark never became a member of the bar in mark went to work for goldman sachs co and remained employed there until he resigned in in mark became a vice president in the security sales division where he worked as a restricted_stock specialist brokering deals for wealthy clients to sell large blocks of corporate shares that were not tradable on a stock exchange as one of only two such specialists at goldman sachs co mark had attained a high- profile position in the firm that led to higher bonuses and overall compensation in his annual gross_income amounted to dollar_figure due almost entirely to bonuses beginning in mark's behavior in the workplace became increasingly erratic because of cocaine and marijuana consumption in in order to minimize the obviousness of his frequent drug-abuse-related absenteeism mark transferred to the less demanding position of sales trader coverer as part of a 10-person group buying and selling large blocks of stock on the exchanges mark also began to lie to his coworkers and to marla about his activities and his absences in one such absence in mark visited harrah's casino in atlantic city by himself ostensibly to gamble instead he stayed in his hotel room using drugs on a number of occasions mark called marla from work to say that he was having dinner with clients he would then not call again until or a m the next morning to say that he would not be home at all at other times having come home late at night mark would have trouble getting up in the 2also known as letter stock so named because the securities exchange commission rules require the purchaser of such stock which is not registered with the sec and thus may not be traded on any stock exchanges to file a letter with the sec affirming that it is held for investment and not resale downes goodman dictionary of fin investment terms 3d ed mornings despite being confronted during this period by at least one coworker friend who was concerned about his drug use mark made no effort to stop abusing drugs in and during mark's chaotic last years at goldman sachs co he stopped filing income_tax returns in just as his drug use was increasing and his behavior had begun to become more erratic mark prepared and filed a joint income_tax return for himself and marla for that included a detailed income_averaging computation although mark's income continued to rise in and he drew his bonuses from a pool based upon the performance of his group as a whole the bonus growth was mainly fueled by the resurgent stock market of the early 1980's and not by mark's particular expertise and efforts in over dollar_figure of mark's total compensation of dollar_figure consisted of bonuses in mark's income grew to dollar_figure although that included deferred_compensation received by him when he resigned his position goldman sachs co earned commissions of dollar_figure million to dollar_figure million during to on transactions that mark had executed during the 1980's goldman sachs co promoted many of mark's contemporaries to positions of greater responsibility while mark was not so promoted he remained one of many traders who had a nominal title of vice president his career had begun to stall during his last couple of years at goldman sachs co mark also became increasingly anxious about being fired for abusing drugs in date the first boston corporation first boston offered mark a position in its restricted_stock group which was then expanding mark accepted the offer as a solution to his perceived problems at goldman sachs co despite his fears of accepting the same sort of demanding job that he had voluntarily abandoned just years earlier mark took his drug abuse habit to first boston his behavior became even more erratic three days after reporting to work mark missed days because he was taking drugs thereafter he canceled a business trip with the false excuse that his mother had broken her arm on another occasion after he had been missing for days marla found him at the train station asleep in the back of his jeep in mark went to harrah's casino in atlantic city for a second binge of illegal drug use during visits to harrah's in and mark wrote checks totaling dollar_figure despite this erratic behavior first boston earned commissions in the range of dollar_figure million and dollar_figure million on transactions that mark executed in and mark continued as an employee at first boston until petitioners' lifestyle and financial transactions despite frequent drug-related absenteeism mark focused on keeping his job during the years at issue first at goldman sachs co and then at first boston mark's earnings from which his employers withheld federal and state income and employment_taxes were petitioners' sole source of support in the years to mark earned gross_income of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively at home marla focused on keeping an air of normality about her life and that of their children by paying the bills and performing other essential tasks even as she denied the increasing severity of mark's drug use problem and feared to confront him about it petitioners' family spending pattern remained relatively constant throughout the years in issue however the record of their year-by-year expenditures is fragmentary because checks check registers and other records are missing for tax years and the record shows that mark and marla habitually used cash for much of their consumption during the entire period of to 3mark's employers only withheld a portion of the taxes owed petitioners paid substantial additional_amounts of taxes due for each year when they eventually filed their delinquent returns on date year amount withheld dollar_figure big_number big_number big_number big_number additional tax owed dollar_figure big_number big_number big_number big_number even though they maintained several bank accounts funds deposited in these accounts during this period came largely from mark's earnings and some relatively small returns on investments in petitioners made over checks out to cash some for as much as dollar_figure dozens of the checks were for dollar_figure or more both petitioners wrote like numbers of checks to cash in each of the other tax years in question using three different accounts with chemical bank ie a checking account and an unidentified second account for the entire period and a money market account from to marla tended to write her checks to cash for dollar_figure or less while mark wrote checks to cash for much larger amounts including several for dollar_figure mark also drew cash from a first boston brokerage account and a dreyfus liquid_assets account mark used much of the money to purchase illegal drugs mark regularly transferred funds between his various bank accounts which included brokerage accounts first at goldman sachs co during the years when he worked there then at first boston these accounts along with a dreyfus liquid_assets account served as mark's vehicles for conducting both his personal spending and his investment activities petitioners paid for three major purchases on credit during the tax years their house the lease of the second mercedes-benz automobile and another automobile a cadillac bought in they missed no payments on any of these three obligations although some of the payments made on the cadillac in and and some of the lease payments on the mercedes in may have been delinquent petitioners also regularly used several credit cards including a visa card from chemical bank the income_tax returns for each year reflect deductions ranging from a high of dollar_figure in to a low of dollar_figure in for credit card interest although petitioners began to experience financial difficulties in they were not dunned by creditors for unpaid bills during through irs investigation after petitioners failed to file timely income_tax returns beginning in for tax_year irs agents contacted mark on at least three occasions date date and date mark contacted the irs in the wake of at least one of these visits thereafter in the irs began a criminal investigation of mark's failure_to_file income_tax returns on date agents from the irs criminal_investigation_division cid interviewed mark on date petitioners mailed income_tax returns to the irs for tax years through and paid all taxes shown on the returns and interest through date on date a criminal information was filed against mark in the u s district_court for the eastern district of new 4see supra note for excess of taxes owed for each year over amounts withheld mark made no additional payments until petitioners delinquently filed their tax returns york in the case of united_states v kantor charging him with a single count of violating sec_7203 in that he willfully and knowingly failed to make at the time required_by_law an income_tax return to the irs for mark pleaded guilty to the charge and on date he was sentenced to years' probation and fined dollar_figure the terms of probation required mark to complete hours of community service and continue to seek drug treatment on date john j fitzgerald an irs appeals officer solicited from petitioners an open-ended extension of the period of limitations for each of the years in issue by sending a form letter with two form sec_872a to petitioner's attorneys steven mastbaum michael feldberg and joel goldschmidt on june mr fitzgerald renewed the request by sending another form letter requesting that petitioners sign two copies of a form_872 which would extend the period of limitations for each year by a specified period starting on date the third anniversary of the date petitioners filed their tax returns mr goldschmidt returned the completed form sec_872 to mr fitzgerald on date with a cover letter stating that he understood that mr fitzgerald had no authority to limit the scope of the extension despite an earlier agreement to do so the forms signed by petitioners and dated date extended the period of limitations until date on date mr fitzgerald sent a request for a second extension of the period of limitations to mr goldschmidt on date mr fitzgerald renewed the request this time directly to petitioners on date petitioners signed and dated the form_872 which further extended the period of limitations to date petitioners signed a third extension on date which expired on date on date respondent issued a statutory_notice_of_deficiency to petitioners petitioners filed a timely petition with the tax_court opinion respondent determined additions to tax for fraud for each of the years in issue solely with respect to petitioner mark n kantor since we find no fraud for any of the years we address respondent's alternative determinations of negligence which are against petitioners jointly and severally by reason of their having filed joint income_tax returns for the years in issue reaching these alternative determinations requires that we address infra p petitioners' allegation that the period of limitations expired for each of the tax years in issue because an invalid extension form_872 was executed 5there is a minor evidentiary issue petitioners submitted at trial three letters labeled petitioners' exhibit that we exclude from evidence as hearsay fed r evid the letters do not fall within the hearsay exception of records of regularly conducted activity fed r evid first the letters are not entries made during the routine of a business they were apparently specifically written at mark's behest to his continued fraud for tax_year if any part of an underpayment is due to fraud sec_6653 imposes an addition_to_tax of percent of the underpayment for this purpose the underpayment equals the tax required to be shown on the return if a return is delinquently filed sec_6653 for tax years to if any part of an underpayment is due to fraud sec_6653 imposes the same addition_to_tax on the entire underpayment and sec_6653 imposes a further addition of percent of the interest payable under sec_6601 with respect to the portion of the underpayment attributable to fraud respondent bears the burden of proving by clear_and_convincing evidence that an underpayment exists and that part of such underpayment is attributable to fraud sec_7454 rule b 96_tc_858 affd on other issues 959_f2d_16 2d cir 91_tc_1049 n citing 15_bta_316 affd 926_f2d_1470 6th cir 56_tc_213 the existence of fraud is a question of fact that we resolve continued attorney or to whom it may concern while the letters were seemingly made by persons with personal knowledge petitioners have not provided the necessary foundation to ascertain that fact because the letters possess no other equivalent circumstantial guarantees of trustworthiness they cannot be admitted into evidence under rule of the federal rules of evidence separately for each year upon consideration of the entire record 294_f2d_541 7th cir affg tcmemo_1960_11 91_tc_874 an underpayment_of_tax exists in each year in dispute petitioners filed joint returns that show the amounts of tax required to be shown for and to and conceded the deficiency of dollar_figure for accordingly respondent has met her burden of proving the existence of the underpayments dileo v commissioner supra see also catalfo v commissioner tcmemo_1995_106 affd without published opinion 101_f3d_687 2d cir for each year respondent must also establish petitioner's fraudulent intent by showing a specific intent to evade a tax believed to be owing through conduct intended to conceal mislead or otherwise prevent collection 394_f2d_366 5th cir affg tcmemo_1966_81 80_tc_1111 comparato v commissioner tcmemo_1993_52 fraud does not include negligence carelessness misunderstanding or unintentional understatement of income 236_f2d_844 3d cir fraudulent intent is an actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing 67_tc_143 the existence of fraud is a factual question 75_tc_1 fraudulent intent may never be imputed or assumed but must be proven by independent evidence recklitis v commissioner supra pincite citing 55_tc_85 see also rowlee v commissioner supra pincite stone v commissioner supra pincite we do not sustain the commissioner's determination of fraud when we are left with only a suspicion of fraud 66_tc_538 see also comparato v commissioner supra and even a strong suspicion does not suffice 225_f2d_216 6th cir affg in part and revg and remanding in part a memorandum opinion of this court axelrod v commissioner tcmemo_1982_92 affd without published opinion 711_f2d_1062 9th cir because direct proof is often difficult to obtain respondent may use circumstantial evidence to prove a taxpayer's fraud 317_us_492 79_tc_995 affd 748_f2d_331 6th cir see also 252_f2d_56 9th cir 67_tc_181 affd without published opinion 578_f2d_1383 8th cir we examine the taxpayer's entire course of conduct to determine whether respondent has met her burden_of_proof of fraud by clear_and_convincing evidence 94_tc_316 recklitis v commissioner supra pincite weighing and evaluating the objective evidence and taxpayer's testimony in a fraud case can be difficult comparato v commissioner supra to find fraud we must infer intent in part from the objective evidence as to the taxpayers' actions which may be ambiguous and in part from their own testimony which is almost by definition self-serving 865_f2d_342 d c cir revg and remanding rosenbaum v commissioner tcmemo_1983_113 while we are not obliged to accept the testimony of interested parties if it is not credible and not corroborated by the evidence 88_tc_122 affd 866_f2d_852 6th cir we find both mark's and marla's testimony generally credible strongly supported by the rest of the record and uncontroverted by respondent the courts have developed a nonexhaustive list of the badges_of_fraud 796_f2d_303 9th cir affg tcmemo_1984_601 899_f2d_164 2d cir affg in part and revg in part an oral opinion of this court miller v commissioner supra pincite list of badges_of_fraud is nonexclusive some of which respondent cited in her brief large and consistent understatements of tax failure_to_file income_tax returns dealing in cash transferring or otherwise concealing funds petitioner's lack of cooperation with tax authorities we use these badges which are illustrative only as tools in considering the totality of the facts and circumstances which in this case includes mark's admitted illegal drug abuse to determine the existence of fraudulent intent 98_tc_511 evidence of emotional or substance abuse problems can rebut evidence of fraudulent intent either by showing that it prevented the taxpayer from forming the requisite intent 38_tc_251 considerable psychiatric evidence of a severe psychosis overcame other evidence showing taxpayer's astuteness and awareness of matters and participation in intricate financial operations during the tax years supplemented by tcmemo_1962_236 or as part of a larger pattern of facts and circumstances that does not present clear_and_convincing evidence to the court gutierrez v commissioner tcmemo_1995_252 combination of alcoholism lax record-keeping and cooperation with irs indicated lack of fraudulent intent affd in part and revd and remanded on other issues without published opinion 105_f3d_651 5th cir in other cases this court has used the presence of compelling evidence of a taxpayer's acts to mislead and conceal to find fraud despite evidence of mental illness yarbrough oldsmobile cadillac inc v commissioner tcmemo_1995_538 brain tumor did not prevent finding of fraud when other indicia such as falsified records disallowed deductions use of a corporation to disguise personal expenses as business_expenses proved fraud or drug use--even drug addiction see maniloff v commissioner tcmemo_1991_554 testimony of extensive drug use insufficient to rebut other evidence showing participation in fraudulent and illegal activities yocum v commissioner tcmemo_1985_447 drug addiction insufficient to rebut fraudulent intent of taxpayer who engaged in drug smuggling chaffin v commissioner tcmemo_1983_394 drinking problem did not preclude forming fraudulent intent petitioners presented no psychiatric testimony or other evidence of mental impairment caused by drug addiction that prevented mark from forming the requisite intent however the record is replete with anecdotal evidence that drug abuse played a destructive role in mark's life long before the years in issue and that it continued throughout those years marla testified about many of these episodes and about her role in helping mark keep his job which provided their sole source_of_income while marla tended--as best she could--to their family life against this background of mark's drug abuse and petitioners' efforts to cope with it respondent contends that mark's failure_to_file income_tax returns which resulted in his pleading guilty under sec_7203 for willful failure_to_file a return for frequent writing of checks to cash and maintenance of an upper-middle-class lifestyle taken together prove his specific intent to evade the payment of taxes in the years in issue we are not convinced and we hold to the contrary the only badge of fraud found in the record is mark's failure_to_file income_tax returns in each of the years to bradford v commissioner f 2d pincite mark knew he had the obligation to do so he had filed petitioners' joint tax_return in rowlee v commissioner t c pincite mark has argued that his drug abuse was the root cause of his failure_to_file an argument contradicted to some extent by his filing of the tax_return in at a time when he already was heavily abusing drugs however the record indicates that mark's erratic behavior during through created ever increasing chaos in petitioners' personal lives marla testified that the failure_to_file their tax returns from to was a direct byproduct of that chaos in mark pleaded guilty to a charge that he willfully failed to file his tax_return in sec_7203 such a conviction without more does not constitute clear_and_convincing evidence of fraud for that year beaver v commissioner t c pincite 86_tc_1253 see also mccullough v commissioner tcmemo_1993_70 although it may be highly persuasive evidence of fraudulent intent 43_tc_407 modified 44_tc_408 as in hudgens v commissioner tcmemo_1985_587 and paddock v commissioner tcmemo_1985_586 we regard mark's continued failure_to_file to be an emotional response to the chaos caused by years of illegal drug abuse that prevented him from confronting his situation in any constructive way and not a series of affirmative acts actuated by an intent to evade paying taxes hudgens v commissioner supra the other factors cited by respondent do not support a finding of clear_and_convincing proof of fraudulent intent in any of the tax years in question the welter of detail that respondent entered into the record documenting petitioners' expenditures during the years in question merely indicates a relatively affluent if somewhat undisciplined lifestyle heedless of the consequences of failing to pay taxes the record does not recount a series of affirmative acts demonstrating fraudulent intent 317_us_492 the case at hand contrasts sharply with the taxpayer in anderson v commissioner tcmemo_1973_155 who told the court that he did not file his tax returns or pay his taxes because he did not wish to lower his family's standard of living such recalcitrant behavior is absent from the record in this case petitioners were merely living their lives without any particular regard for whether they filed their returns and paid their taxes filing tax returns and paying taxes was the last thing on their minds mark's disregard for the consequences of his actions was grossly negligent and may even have been willful but it does not evidence any attempt to mislead conceal or otherwise prevent payment of taxes owed webb v commissioner f 2d pincite respondent would also have us hold that petitioners' use of multiple bank accounts and extensive use of checks written to cash was a continued effort to conceal income petitioners openly conducted their affairs and concealed nothing as attested by the wealth of minutiae in the record that respondent gathered the sources of their funds were known and easy to trace mark's salary and bonuses earned during the tax years in question from which substantial amounts of tax had been withheld and w-2 forms issued by his employers as required_by_law sec_3101 sec_3402 sec_6051 cf 398_f2d_1002 3d cir self-employed taxpayer who failed to file his tax returns for years knew that he owed taxes in those years also did not make any payments of estimated_tax during this period and further delayed filing returns out of fear of prosecution was denied refund for additions to tax due to fraud mark's behavior did not contain the critical element of deceit or concealment that the actions of the taxpayer in stoltzfus v united_states supra displayed mark did nothing to prevent taxes from being withheld cf weber v commissioner tcmemo_1995_125 that the withholdings were less than his required estimated_tax payments under sec_6654 does not establish fraud that mark was well educated financially sophisticated and conversant with his responsibilities under the code is incontrovertible sophistication and knowledge are relevant only in concert with other substantive indicia of fraud beaver v commissioner supra pincite see also o'connor v commissi412_f2d_304 2d cir background of experience knowledge and ability acquired as a certified_public_accountant relevant in light of wealth of other evidence that demonstrated taxpayer's bad faith with intent to defraud affg on this point tcmemo_1967_174 in the circumstances of this case mark's background does not persuade us that his failure_to_file was actuated by fraudulent intent respondent also alleged that mark failed to cooperate with the service in its investigation uncooperativeness can indicate fraud 781_f2d_1566 11th cir affg tcmemo_1985_63 however respondent produced no evidence on this score other than an unsubstantiated allegation that mark failed to respond to a single attempted contact in which the irs itself failed to follow up mark responded to the next irs contact made years later in petitioners' eventual filing of tax returns in and subsequent willingness to execute extensions to the period of limitations do not indicate a willful failure to cooperate like the taxpayer in gutierrez v commissioner tcmemo_1995_252 affd in part and revd and remanded on other issues without published opinion 105_f3d_651 5th cir mark was irresponsible and heedless in his actions but the record is bereft of meaningful badges_of_fraud other than a failure_to_file itself and fails to support even a strong suspicion of fraudulent intent drieborg v commissioner f 2d pincite axelrod v commissioner tcmemo_1982_92 affd without published opinion 711_f2d_1062 9th cir other issues bearing on liabilities for additions to tax i period of limitations preliminary to determining whether petitioners are liable for additions to tax in the alternative we briefly address whether respondent timely issued the notice_of_deficiency to petitioners within the statutory period of limitations unless an exception applies as in the case of a fraudulent return sec_6501 or where no tax_return is filed sec_6501 the irs must assess an income_tax within years after the taxpayer files a return sec_6501 the taxpayer and the irs may agree to extend this period by executing a written_agreement prior to the expiration of the period of limitations sec_6501 in deciding that the statutory period for assessing or collecting a tax_deficiency has expired this court decides on the merits that no such deficiency exists sec_7459 19_bta_809 affd 62_f2d_754 2d cir petitioners must raise in their pleading the affirmative defense that the statutory period of limitations has expired rule 101_tc_374 affd 40_f3d_385 5th cir 95_tc_227 they failed to do so attempting to raise the issue only in their request for admissions however the issue was tried by implied consent of the parties and we will rule on the merits rule b petitioners have made a prima facie case by proving the filing_date of the income_tax returns date and that the statutory_notice_of_deficiency was mailed more than years thereafter on date thereby shifting the burden of going forward to respondent 57_tc_735 see also ribb v commissioner tcmemo_1988_ respondent discharged that burden by showing that the parties executed three facially valid extensions to extend the period of limitations to date concrete engg co v sec_7459 effect of decision that tax is barred by limitation --if the assessment or collection of any_tax is barred by any statute_of_limitations the decision of the tax_court to that effect shall be considered as its decision that there is no deficiency in respect of such tax commissioner 19_bta_212 affd 58_f2d_566 8th cir shifting the burden back to petitioners to affirmatively show the invalidity of those written consents 81_f2d_365 9th cir concrete engg co v commissioner supra pincite petitioners always retain the ultimate burden of persuasion because they raised the issue that the assessment is barred by the statute_of_limitations 90_tc_684 petitioners raised two arguments first they questioned whether the date next to their signatures on the first form_872 consent signed on date is in the same handwriting as that in the later two consents their argument in that respect appears to be that the consent was not properly executed and was therefore invalid however petitioners have produced no evidence other than their vague allegations about the differences in handwriting to support their contention we find that the consent appears regular on its face and in accordance with the law in the absence of contrary evidence we find it to be valid concrete engg co v commissioner supra pincite next petitioners allege that respondent's appeals officer purportedly agreed with petitioners to drop the fraud_penalty in return for extending the period of limitations the record shows that the parties never reached a formal closing_agreement sec_7121 sec_601_202 statement of procedural rules and petitioners have not shown that the appeals officer had the authority to enter into any other promises or bargains that may have been reached 899_f2d_1149 11th cir statutory requirements of closing agreements are exclusive and strictly construed we find that petitioners have not discharged their burden_of_proof and have failed to show that any of the written consents were invalid kronish v commissioner supra pincite respondent issued the notice_of_deficiency to petitioners within the period of limitations as extended by petitioners' consents ii negligence as an alternative to fraud for each of the tax years in question respondent determined a 5-percent addition_to_tax on underpayments sec_6653 and for the years through an additional penalty of percent of interest due on the underpayment under sec_6653 based on her determination of petitioner's negligence sec_6653 defines an underpayment for purposes of this section as the excess of the amount of tax required to be shown on the return over the amount of tax_shown_on_the_return except that the amount of tax shown is disregarded if the return was not filed within the prescribed time period negligence is defined as the lack of due care or failure to do what an ordinarily prudent person would do under the circumstances 67_f3d_29 2d cir affg 100_tc_650 marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 the failure of taxpayers without reasonable_cause to comply with the statutory duty to timely file returns sec_6072 violates that duty and is probative of negligence 985_f2d_704 2d cir affg in part and revg in part on another issue tcmemo_1991_492 92_tc_899 92_tc_342 affd 898_f2d_50 5th cir petitioners bear the burden of showing that they were not negligent rule a 39_f3d_402 2d cir affg tcmemo_1993_480 petitioners did not contend at trial or on brief that their actions in failing to timely file their returns were not negligent for they are collaterally estopped from contending otherwise because of mark's conviction under sec_7203 for a willful failure to make a return 86_tc_1253 petitioners have failed to show that their failure_to_file a tax_return for any of the years in issue was not negligent petitioners are liable for additions to tax under sec_6653 for each of the tax years in question to reflect the foregoing decision will be entered under rule
